Judgment, Supreme Court, New York County (Dora Irizarry, J.), rendered November 13, 2000, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence clearly established the element of physical injury required for robbery in the second degree (see, People v Guidice, 83 NY2d 630, 636; People v Pope, 174 AD2d 319, lv denied 78 NY2d 1079). As a result of defendant’s actions, the stroller in which a nine-month-old baby was riding was flung four feet and flipped upside down. The baby struck his head on the pavement causing a large dark bruise which lasted several days. The child’s mother testified that her son cried for at least an hour indicating he was in pain and that he was given Tylenol at the *69hospital. Based on this testimony, the jury could readily infer, through the exercise of common sense, that the child suffered substantial pain (see, People v Wilkens, 239 AD2d 105, lv denied 90 NY2d 899). Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Ellerin, JJ.